MEMORANDUM **
Zaruhi Gharagyozyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004) and we deny the petition for review.
The BIA upheld the IJ’s adverse credibility based upon discrepancies between Gharagyozyan’s airport interview and her subsequent testimony regarding the reason she fled Armenia and her subjective fear of persecution. While statements given during airport interviews are not always valuable impeachment sources, see Singh v. INS, 292 F.3d 1017, 1021-24 (9th Cir.2002), Gharagyozyan had an Armenian interpreter and the record contains sufficient information about the circumstances under which the interview was conducted to ensure the accuracy and completeness of Gharagyozyan’s statement. See Li, 378 F.3d at 962-63. Accordingly, the BIA could rely on the sworn interview statement as an impeachment source. See id. at 963. Because the inconsistencies regarding her subjective fear and her flight from Armenia go to the heart of Gharagyozyan’s claim, substantial evidence supports the adverse credibility finding. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.